Title: To George Washington from Solomon Southwick, 8 March 1781
From: Southwick, Solomon
To: Washington, George


                  
                     Sir
                     Newport March 8th 1781
                  
                  I most heartily congratulate your Excellency on your Arrival in this Town; but am greatly mortified that a severe Fit of the Rheumatism & c. has putt out of my Power to wait on your Excellency, in Person.  Mr John Gardner, the Bearer, is an Assistant Commissary of Ishues at this Post, who will execute any Orders in my Department, which your Excellency may please to give, that may be in his Power to comply with.
                  We have in this Department about one Hundred Quintals of dry Fish, two Hundred Bushels Indian Corn, a few Boxes Soap & Candles, near Eight Hundred Bushels Salt, belonging to the Continent; & about one Thousand Barrels of Beef, procured as Part of this States Quota, but not yet turned over.  There is one Ishuing Store kept in Providence, under the Care of Capt. James Wallace, & one in this Town under the Care of the above mentioned Mr John Gardner.
                  I should have wrote your Excellency sooner, had I not been in great Hopes of waiting on you personally by this time.
                  As I want to speak a few Words to your Excellency about a Matter which concerns the United States, the French Army and myself; I should be extremely obliged to your Excellency if you would be so kind as to call at my Quarters a few Minutes any Day when most agreable, before your Excellency leaves the Town.  I am with the greatest Deference and Esteem Sir Your Excellency’s most obdt hble Servant
                  
                     Soln Southwick D.C.G.I.
                     
                  
               